Case: 21-30338      Document: 00516429915         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 12, 2022
                                  No. 21-30338
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jonathan Francis Kimbrell,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:19-CR-70-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          A jury convicted Jonathan Francis Kimbrell of attempted coercion and
   enticement of a minor, in violation of 18 U.S.C. § 2422(b). In his sole issue
   on appeal, Kimbrell asserts that the district court erred by failing to instruct
   the jury sua sponte on the defense of entrapment even though he established


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30338      Document: 00516429915           Page: 2    Date Filed: 08/12/2022




                                     No. 21-30338


   at trial the requisite Government inducement and his lack of predisposition
   to commit the offense. See United States v. Theagene, 565 F.3d 911, 918 (5th
   Cir. 2009). Kimbrell did not request an entrapment jury instruction; thus,
   we review his argument for plain error. See United States v. Hickman, 331
   F.3d 439, 443 (5th Cir. 2003).
          The evidence presented at trial demonstrates that although the
   Government introduced the possibility of underage sexual relations when
   two agents, posing online as a married couple, offered Kimbrell the
   opportunity to have sex with Layla, the wife’s 11-year-old daughter, also
   played by one of the agents, Kimbrell was undeterred by her age. Kimbrell
   sent dozens of email messages eagerly and enthusiastically expressing his
   interest in having sex with Layla after learning of her age. The agents
   disengaged from the conversation at times, equivocated on scheduling a
   meeting, and offered Kimbrell numerous opportunities to abandon his plans,
   but Kimbrell persisted with plans to meet the couple and their daughter for
   sex.   Based on the foregoing, Kimbrell fails to show that he was not
   predisposed to commit the enticement offense. See Theagene, 565 F.3d at
   919; see also United States v. Reyes, 239 F.3d 722, 739 (5th Cir. 2001). Because
   Kimbrell failed to set forth a prima facie case of entrapment, the district court
   did not err, plainly or otherwise, by not sua sponte instructing the jury on the
   theory of entrapment. See Hickman, 331 F.3d at 443; see also Theagene, 565
   F.3d at 918.
          AFFIRMED.




                                          2